DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to computer program per se.  A computer program per se is abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to tone of the statutory categories of invention (See MPEP 2106).  Specifically, the claims recite An analysis assistance device comprising: a chromatogram generator, an area calculator, a determiner, and an analysis assistance information outputter that are understood to directed towards computer programs performing functional limitations, and the claims do not clearly include a computer processing element that is programmed to execute the functional “part” elements.  Examiner notes that amending the claims to clearly include a hardware element (e.g. “a processor comprising”) would direct the claims a statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2016/0180555), Ito et al. (US 2019/0086374), and Abramovitch (US 11244818).

With respect to claim 1, Matsuo discloses an analysis assistance device [Fig. 1] comprising: 
a chromatogram generator that generates a chromatogram using measurement data obtained from an analysis device [Fig. 2]; 
an area calculator that determines an area of each peak included in the chromatogram [Par. 0073]; and
an analysis assistance information outputter that outputs analysis assistance information to a display [Fig. 5], 
wherein the analysis assistance information outputter includes a chromatogram outputter that outputs the chromatogram [Fig. 5] generated by the chromatogram generator to the display and also outputs information to display one peak in an identified manner [Par. 0073] (characterized in filling in specific peaks as desire)

Matsuo fails to necessarily disclose that the area calculator that calculate an area percentage of each peak included in the chromatogram; 
a determiner that determines a separation state of each peak included in the chromatogram; and 
and that the analysis assistance information outputter outputs information to display one peak in an identified manner when the one peak has an area percentage of not less than a predetermined threshold value, and the determiner determines that the one peak is an unseparated peak.
Ito discloses a chromatographic data system processing apparatus that includes an area calculator that calculates an area percentage of each peak included in the chromatogram [Par. 0012, 0014 & 0057]; and an analysis assistance information outputter that outputs analysis assistance information to a display (characterized in measurement sample time table setting unit wherein the retention time is the assistance information), wherein the analysis assistance information outputter includes a chromatogram outputter  that outputs the chromatogram generated by the chromatogram generator to the display [Fig. 13] and also outputs information to display one peak in an identified manner when the one peak has an area percentage of not less than a predetermined threshold value [Par. 0014 & 00057].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Matsuo with Ito to further include having the area calculator calculate an area percentage of each peak included in the chromatogram, and that the analysis assistance information outputter outputs information to display one peak in an identified manner when the one peak has an area percentage of not less than a predetermined threshold value motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that focuses on displaying peaks that are known components of the sample.

Ito; however, fails to additionally include a determiner that determines a separation state of each peak included in the chromatogram, and therefore that outputting the information includes when the determiner determines that the one peak is an unseparated peak.
Abramovitch discloses a method for operating a data processing system to find peaks in a spectrum that includes a determiner that determines a separation state of each peak included in the chromatogram [Col 1; ln 39-49] (. The method includes selecting a candidate blob that has a plurality of blob peaks from the mass spectrum, and selecting a candidate blob peak from the plurality of blob peaks for characterization).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Matsuo in view of Ito with Abramovitch to further include a determiner that determines a separation state of each peak included in the chromatogram, and therefore that outputting the information includes when the determiner determines that the one peak is an unseparated peak motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further identifies and characterizes additional information related to unseparated peaks for display.

With respect to claim 2, Matsuo discloses wherein the analysis assistance device further includes an estimator that estimates distribution of measurement quality index data using a plurality of analysis condition data to be provided to an analysis device and a plurality of measurement data obtained in the analysis device based on the plurality of analysis condition data [Par. 0071-0072] (characterized by obtaining different measurement data under a plurality of different analysis conditions (i.e. see first to third chromatogram as well as first and second mass spectrum data)), 
the analysis assistance information outputter includes a measurement quality index outputter that outputs the distribution of the measurement quality index data (characterized by providing on the display each of the different measurement data in parallel) [Fig. 5] & [Par. 0073], and 
the chromatogram outputter outputs, in response to an operation of designating one analysis condition data, the chromatogram correspondingly to a position of the one analysis condition data in a distribution region of the measurement quality index data outputted by the measurement quality index outputter [Par. 0073-0075] (characterized by upon selection of specific peaks, highlighting them and then implementing other condition data in a translucent manner, further including a toogle to easily view the desired data).

With respect to claim 3, Matsuo discloses wherein the chromatogram outputter outputs the chromatogram in an overlapped manner in the distribution region of the measurement quality index data [Fig. 6] & [Par. 0074]. (characterized by the display of each measurement data in an overlapped layout)

With respect to claim 4, Matsuo does not necessarily  disclose wherein the chromatogram outputter outputs information to display a peak determined to be not unseparated by the determiner in a different manner corresponding to an area percentage of the peak.
However, Matsuo does disclose displaying and visualization techniques for emphasizing and making desired regions of analysis more readily identifiable relative to other chromatogram data [Par. 0073-0074] (characterized by having filled portions as well as translucent portions with differing degrees of transparency).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Matsuo to output information to display a peak determined to be not unseparated by the determiner in a different manner corresponding to an area percentage of the peak motivated by a desire to tailor the displayed chromatogram to the desired features wanting to be emphasized while reducing cluttering of information that is not desired (e.g. a peak determined to be not unseparated).

With respect to claim 5, Matsuo discloses an analysis assistance method [Par. 0042] comprising: 
generating a chromatogram using measurement data obtained from an analysis device [Fig. 2];
determining an area of each peak included in the chromatogram [Par. 0073]; and
displaying the generated chromatogram in a display [Fig. 5], and also displaying one peak in an identified manner [Par. 0073] (characterized in filling in specific peaks as desire).

Matsuo fails to necessarily disclose that determining the area includes calculating an area percentage of each peak included in the chromatogram; 
determining a separation state of each peak included in the chromatogram; and 
that the displaying includes displaying one peak in an identified manner when an area percentage of the one peak is not less than a predetermined threshold value, and the one peak is determined to be an unseparated peak in the determining.
Ito discloses a chromatographic data system processing apparatus that includes an area calculator that calculates an area percentage of each peak included in the chromatogram [Par. 0012, 0014 & 0057]; and an analysis assistance information outputter that outputs analysis assistance information to a display (characterized in measurement sample time table setting unit wherein the retention time is the assistance information), wherein the analysis assistance information outputter includes a chromatogram outputter  that outputs the chromatogram generated by the chromatogram generator to the display [Fig. 13] and also outputs information to display one peak in an identified manner when the one peak has an area percentage of not less than a predetermined threshold value [Par. 0014 & 00057].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Matsuo with Ito to further include calculating an area percentage of each peak included in the chromatogram and that the displaying includes displaying one peak in an identified manner when an area percentage of the one peak is not less than a predetermined threshold value motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that focuses on displaying peaks that are known components of the sample.

Ito; however, fails to additionally determining a separation state of each peak included in the chromatogram; and therefore that the displaying includes displaying one peak when the one peak is determined to be an unseparated peak in the determining.
Abramovitch discloses a method for operating a data processing system to find peaks in a spectrum that includes a determiner that determines a separation state of each peak included in the chromatogram [Col 1; ln 39-49] (. The method includes selecting a candidate blob that has a plurality of blob peaks from the mass spectrum, and selecting a candidate blob peak from the plurality of blob peaks for characterization).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Matsuo in view of Ito with Abramovitch to further include determining a separation state of each peak included in the chromatogram; and therefore that the displaying includes displaying one peak when the one peak is determined to be an unseparated peak in the determining motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further identifies and characterizes additional information related to unseparated peaks for display.

With respect to claim 6, Matsuo discloses a non-transitory computer readable medium storing an analysis assistance program causing a computer to execute [Par. 0060]: 
processing of generating a chromatogram using measurement data obtained from an analysis device [Fig. 2];
processing of determining an area of each peak included in the chromatogram [Par. 0073]; and
processing of displaying the generated chromatogram in a display [Fig. 5], and also displaying one peak in an identified manner [Par. 0073] (characterized in filling in specific peaks as desire).

Matsuo fails to necessarily disclose that the processing of determining the area includes calculating an area percentage of each peak included in the chromatogram; 
processing of determining a separation state of each peak included in the chromatogram; and 
that the processing of displaying includes displaying one peak in an identified manner when an area percentage of the one peak is not less than a predetermined threshold value, and the one peak is determined to be an unseparated peak in the determining.
Ito discloses a chromatographic data system processing apparatus that includes an area calculator that calculates an area percentage of each peak included in the chromatogram [Par. 0012, 0014 & 0057]; and an analysis assistance information outputter that outputs analysis assistance information to a display (characterized in measurement sample time table setting unit wherein the retention time is the assistance information), wherein the analysis assistance information outputter includes a chromatogram outputter  that outputs the chromatogram generated by the chromatogram generator to the display [Fig. 13] and also outputs information to display one peak in an identified manner when the one peak has an area percentage of not less than a predetermined threshold value [Par. 0014 & 00057].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Matsuo with Ito to further include processing of calculating an area percentage of each peak included in the chromatogram and that the processing of displaying includes displaying one peak in an identified manner when an area percentage of the one peak is not less than a predetermined threshold value motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that focuses on displaying peaks that are known components of the sample.

Ito; however, fails to additionally processing of determining a separation state of each peak included in the chromatogram; and therefore, that the processing of displaying includes displaying one peak when the one peak is determined to be an unseparated peak in the determining.
Abramovitch discloses a method for operating a data processing system to find peaks in a spectrum that includes a determiner that determines a separation state of each peak included in the chromatogram [Col 1; ln 39-49] (. The method includes selecting a candidate blob that has a plurality of blob peaks from the mass spectrum, and selecting a candidate blob peak from the plurality of blob peaks for characterization).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Matsuo in view of Ito with Abramovitch to further include processing of determining a separation state of each peak included in the chromatogram; and therefore that the processing of displaying includes displaying one peak when the one peak is determined to be an unseparated peak in the determining motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further identifies and characterizes additional information related to unseparated peaks for display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ota (US 2019/0369069) discloses chromatograph-mass spectrometry system, and in particular to display of a measurement condition including a review image, wherein the review image includes a waveform image, and the waveform image includes a waveform portion in at least the measurement segment of interest of a chromatogram, and a plurality of display elements displayed along with the waveform portion and indicating a circulating ion measurement executed in the measurement segment of interest.

Sugimoto (US 2020/0110064) discloses a chromatograph mass spectrometry data processing device that processes data including a peak waveform processing unit calculates peak areas of the target ion and the confirmation ions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865      


/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865 
10/03/2022